DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Response to Amendment
The amendment of 03/05/2021 has been entered.
Claims 1–4, 7–10, and 13–14 are amended due to the Applicant's amendment dated 03/05/2021.
Claims 1–20 are pending.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/05/2021.  The rejection is withdrawn
The rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over KATO et al. US-20160197277-A1 ("Kato '277") in view of LEE et al. WO-2015050391-A1 ("Lee") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/17/2020.  The rejection is withdrawn.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on page 53–55 of the reply dated 03/05/2021 with respect to the rejection under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 54 of the reply that none of the cited references appear to teach the claims as amended, specifically, wherein Ar1 and L1 exclude a fluorenyl group, among others and therefore claims 1, 13, and 14 are allowable over the prior art.
Examiner's response -- The claims did not previously exclude wherein Ar1 is a fluorenyl group.  The limitation of the more limited group in the claims as amended is address in the new grounds of rejection set forth below.
Applicant's argument -- Applicant argues on page 54 of the reply that claims 2–12 and 15–20 depend directly or indirectly from claim 1 and should be allowable because they incorporate the features of claim 1.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al. US-20160197277-A1 ("Kato '277") in view of LEE et al. WO-2015050391-A1 ("Lee").

Regarding claims 1–12 and 15–20, Kato '277 teaches an organic EL device comprising a hole transporting layer disposed between an anode and a cathode (¶ [0142], ¶ [0144]-[0145], ¶ [0148]), wherein the hole transporting layer comprises a compound of a formula (1) (¶ [0142], ¶ [0149])) 
    PNG
    media_image1.png
    274
    412
    media_image1.png
    Greyscale
 (¶ [0032]).  Kato teaches the compound represented by formula (1) has a high hole mobility, and further that an organic EL device which is capable of driving at a lower voltage and has high emission efficiency and a long lifetime is obtained by using the compound (¶ [0005]).  Kato '277 discloses specific examples of the organic EL device including Example 1-8 (see ¶ [0256]-[0261], Table 1 on page 150) comprising the layer structure: anode / hole injecting layer / first hole transporting layer / second hole transporting layer (consisting of compound (H8)) / light emitting layer (comprising BH and BD) / electron transporting/injecting layer / cathode (¶ [0256]-[0260]).  The compound BH is an anthracene compound 
    PNG
    media_image2.png
    200
    465
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    378
    479
    media_image3.png
    Greyscale
 (¶ [0262], page 148), Ar1 is a dimethylfluorenyl group and Ar2 as a diphenylfluorenyl.
Kato '277 does not specifically disclose a compound as above wherein L0 is bonded to the *A/*E (ortho-substituted) or the *B/*D (meta-substituted) position as shown:
    PNG
    media_image4.png
    228
    246
    media_image4.png
    Greyscale
.  However, Kato '277 taches that L0 is bonded to any one of the carbon atoms *A, *B, *C, *D, and *E (¶ [0063]).
Given the general formula and teachings of Kato '277, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound (H8) wherein  L0 is bonded to the *A/*E (ortho-substituted) or the *B/*D (meta-substituted) position as shown above.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula (1) of Kato '277 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as in the hole transporting layer of the device of Kato '277 and possess the benefits of a lower driving voltage, prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Kato '277 does not specifically disclose a compound as above wherein Ar2 of the formula (1) of Kao '277 is a phenyl group.  However, Kato teaches that a phenyl group is a preferred Ar2 group (¶ [0092]).
Therefore, given the general formula and teachings of Kato '277, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ar2 in the compound (H8) with a phenyl group, because Kato '277 teaches the variable may preferably be selected as a phenyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the hole transporting layer of the device of Kato '277 and possess the benefits of a lower driving voltage, high emission efficiency, and a long lifetime taught by Kato '277.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the phenyl group, because it would have been choosing from the list of substituent groups specifically disclosed by Kato '277, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transporting layer of the device of Kato '277 and possessing the benefits taught by Kato '277.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the formula (1) having the benefits of a lower driving voltage, high emission efficiency, and a long lifetime taught by Kato '277 in order to 
Kato '277 does not specifically disclose a compound as above wherein Ar1 of the formula (1) of Kao '277 is the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
.
Lee shows that one or ordinary skill in the art before the effective filing date of the instant claims would have known to substitute a fluorenyl group 
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
 with a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 in an equivalent position in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.  Lee teaches an aromatic amine compound of formula 1 
    PNG
    media_image7.png
    158
    270
    media_image7.png
    Greyscale
 (¶ [13]) for use as a hole transport material in an organic light-emitting device (¶ [71]).  Lee teaches Ar1 and Ar2 may be a substituted or unsubstituted (C6-C30)aryl, or a substituted or unsubstituted (3- to 30-membered)heteroaryl (¶ [15]) and examples of these groups include fluorenyl and 
    PNG
    media_image8.png
    142
    169
    media_image8.png
    Greyscale
 (¶ [54]) and compound C-78 
    PNG
    media_image9.png
    156
    191
    media_image9.png
    Greyscale
 (¶ [57]) which show a fluorenyl group
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 in the equivalent position.  Thus, Lee teaches that it would have been known to one of ordinary skill in the art that a fluorenyl group
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
 and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 may be substituted in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.
Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
in the modified compound (H8) of Kato '277 with the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
, because Kato '277 teaches the variable may suitably be selected as heteroaryl group having 5 to 50 ring atoms, which encompasses the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
, and Lee teaches that it would have been known to one of ordinary skill in the art that a fluorenyl group 
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
 and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 may be substituted in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transporting layer 
The modified compound of Kato '277 in view of Lee is 
    PNG
    media_image10.png
    483
    477
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    483
    477
    media_image11.png
    Greyscale
.
Per claims 1–12 and 15–20, Kato '277 in view of Lee teaches the organic EL device, as discussed above, comprising the layer structure: anode / hole injecting layer / first hole transporting layer / second hole transporting layer (consisting of the modified compound of Kato '277 in view of Lee) / light emitting layer (comprising BH and BD) / electron transporting/injecting layer / cathode.  In the device of Kato '277 in view of Lee the hole transporting layer comprises the modified compound.  The hole transporting layer assists in emission and therefore corresponds to the claimed emission auxiliary layer.
The modified compound of Kato '277 in view of Lee is a carbazole-based compound represented by Formula 1A-2 or Formula 1A-3 wherein:
	L1, L2, and L3 are each not required to be present;
	a1, a2 and a3 are each 0;
	Ar1 is a phenyl group, and Ar2 is an unsubstituted C6 aryl group (a phenyl group);
	Ar3 is a phenyl group;
	R1 to R5 are not required to be present; 
	b1 and b3 to b5 are each 0, and b2 is 0; and

	Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.

Regarding claims 13–14, Kato '277 teaches an organic EL device comprising a hole transporting layer disposed between an anode and a cathode (¶ [0142], ¶ [0144]-[0145], ¶ [0148]), wherein the hole transporting layer comprises a compound of a formula (1) (¶ [0142], ¶ [0149])) 
    PNG
    media_image12.png
    274
    412
    media_image12.png
    Greyscale
 (¶ [0032]).  Kato teaches the compound represented by formula (1) has a high hole mobility, and further that an organic EL device which is capable of driving at a lower voltage and has high emission efficiency and a long lifetime is obtained by using the compound (¶ [0005]).  Kato '277 discloses specific examples of the organic EL device including Example 1-8 (see ¶ [0256]-[0261], Table 1 on page 150) comprising the layer structure: anode / hole injecting layer / first hole transporting layer / second hole transporting layer (consisting of compound (H8)) / light emitting layer / electron transporting/injecting layer / cathode (¶ [0256]-[0260]).  In compound (H8) 
    PNG
    media_image13.png
    378
    479
    media_image13.png
    Greyscale
 (¶ [0262], page 148), Ar1 is a dimethylfluorenyl group and Ar2 is a diphenylfluorenyl group.
Kato '277 does not specifically disclose a compound as above wherein Ar2 of the formula (1) of Kao '277 is a phenyl group.  However, Kato teaches that a phenyl group is a preferred Ar2 group (¶ [0092]).
Therefore, given the general formula and teachings of Kato '277, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ar2 in the compound (H8) with a phenyl group, because Kato '277 teaches the variable may preferably be selected as a phenyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the hole transporting layer of the device of Kato '277 and possess the benefits of a lower driving voltage, high emission efficiency, and a long lifetime taught by Kato '277.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the phenyl group, because it would have been choosing from the list of substituent groups specifically disclosed by Kato '277, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transporting layer of the device of Kato '277 and possessing the 
Kato '277 does not specifically disclose a compound as above wherein Ar1 of the formula (1) of Kao '277 is the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
.   
Lee shows that one or ordinary skill in the art before the effective filing date of the instant claims would have known to substitute a fluorenyl group 
    PNG
    media_image14.png
    210
    146
    media_image14.png
    Greyscale
 with a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 in an equivalent position in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.  Lee teaches an aromatic amine compound of formula 1 
    PNG
    media_image7.png
    158
    270
    media_image7.png
    Greyscale
 (¶ [13]) for use as a 1 and Ar2 may be a substituted or unsubstituted (C6-C30)aryl, or a substituted or unsubstituted (3- to 30-membered)heteroaryl (¶ [15]) and examples of these groups include fluorenyl and carbazolyl (¶ [34]).  Lee teaches specific examples of the aromatic amine derivative including compound C-61 
    PNG
    media_image8.png
    142
    169
    media_image8.png
    Greyscale
 (¶ [54]) and compound C-78 
    PNG
    media_image9.png
    156
    191
    media_image9.png
    Greyscale
 (¶ [57]) which show a fluorenyl group
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 in the equivalent position.  Thus, Lee teaches that it would have been known to one of ordinary skill in the art that a fluorenyl group
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
 and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 may be substituted in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.
Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorenyl group
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
in the compound (H8) of Kato '277 with the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
, because Kato '277 teaches the variable may suitably be selected as heteroaryl group having 5 to 50 ring atoms, which encompasses the substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
, and Lee teaches that it would have been known to one of ordinary skill in the art that a fluorenyl group 
    PNG
    media_image6.png
    210
    146
    media_image6.png
    Greyscale
 and a substituted carbazolyl group 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
 may be substituted in an aromatic amine derivative for use as a hole transport material in an organic light-emitting device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect 
The modified compound of Kato '277 in view of Lee is  
    PNG
    media_image15.png
    524
    382
    media_image15.png
    Greyscale
.
Per claim 13, the modified compound of Kato '277 in view of Lee is a carbazole-based compound represented by Formula 1A-1 wherein:
	L1, L2, and L3 are each not required to be present;
	a1, a2, and a3 are each 0;
	Ar1 is a phenyl group and Ar2 is an unsubstituted C6 aryl group (a phenyl group);
	Ar3 is a phenyl group;
	R1 to R5 are not required to be present; 
	b1 and b3 to b5 are each 0, and b2 is 0; and
	at least one substituted is not required to be present; and
	Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.
Per claim 14, the modified compound of Kato '277 in view of Lee corresponds to claims compound 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MATSUMOTO NAOKI JP-2015221771-A ("Naoki-JP"), see machine translation ("Naoki-MT").  Naoki teaches a compound of a general formula 
    PNG
    media_image16.png
    226
    263
    media_image16.png
    Greyscale
 (page 5) and exemplifies compound A95 
    PNG
    media_image17.png
    246
    317
    media_image17.png
    Greyscale
(page 23).
Yagi et al. JP-2007153776-A teaches a compound of general formula (1) 
    PNG
    media_image18.png
    340
    414
    media_image18.png
    Greyscale
 and exemplifies a compound (1)
    PNG
    media_image19.png
    185
    434
    media_image19.png
    Greyscale
.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E. M. D./
Examiner, Art Unit 1786